Citation Nr: 9909791	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than February 9, 
1996, for the reinstatement of VA compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from July 1979 to March 1982.

The veteran contends an earlier effective date for the 
reinstatement of VA compensation benefits is warranted.  He 
asserts that he was not properly notified of a scheduled VA 
examination for purposes of compensation in 1984.  He further 
asserts that he had believed he was actually receiving 
compensation during the entire period between 1984 and the 
present time; but that the compensation was being withheld to 
recoup the disability severance pay he had received upon his 
discharge from service.  He believes he has been entitled to 
compensation for his right knee disability since his 
discharge from service, as the knee has been constantly 
impaired since that time.


History of the case

The veteran was discharged from the United States Coast Guard 
in March 1982, on account of a right knee disability.  
Shortly after his discharge, he submitted an application for 
entitlement to service connection for the disability to the 
RO.  By rating decision of May 1982, the RO granted service 
connection for residuals of a right knee injury and assigned 
a 20 percent disability rating.  The grant and the disability 
rating were based entirely upon a review of the veteran's 
service medical records.  A handwritten notation on the 
rating decision indicates that the disability was not 
considered to have been a stable one, meaning that the knee 
could have improved or deteriorated further.

Because the knee disability was not stable, the veteran was 
scheduled for a routine VA examination for purposes of 
compensation in March 1983.  Although the veteran's claims 
file does not contain a copy of the letter of notification, 
the veteran apparently received the notification, as he 
reported for the examination at the scheduled time and place.  
Following a review of the examination report, the RO 
confirmed and continued the 20 percent disability rating in 
an April 1983 decision.  

In conjunction with correspondence regarding a missing 
compensation check, in July 1984, the veteran notified the RO 
that his current address was on [redacted] in [redacted], 
Texas. 

Two years later, in February 1985, the RO scheduled the 
veteran for another routine VA compensation examination for 
evaluation of the level of right knee impairment.  Again, 
there is no record of the notification sent to the veteran 
contained in the claims file.  It appears, however, that the 
notification was mailed to the veteran's previous address, on 
a street named [redacted] in [redacted], Texas.  The veteran 
did not report for the examination.  A notification form 
generated by the VA outpatient clinic where the examination 
had been scheduled is contained in the claims file and 
indicates that the veteran did not report for the scheduled 
examination and did not request rescheduling.  The 
notification also indicates that the post office had not 
returned the notification as undeliverable.  

A rating decision dated in March 1985 reflects an 
adjudicatory determination that that the veteran had failed 
to cooperate and that that the evidence of record was 
insufficient to evaluate the level of impairment resulting 
from his service-connected right knee disability.  According 
to the financial records contained in the claims file, the 
veteran's monthly payments were suspended effective in April 
1985.  In May 1985, the RO mailed a letter to the veteran at 
the [redacted] address, informing him that his VA 
compensation payments had been discontinued because he had 
not reported for the scheduled VA examination.  

No correspondence or other contact was received from the 
veteran until February 1996, when he requested to be 
scheduled for the compensation examination he had 
"previously missed."  On this letter, he provided the 
[redacted] address.  He reported for the subsequently 
scheduled examination and the RO restored his 20 percent 
disability compensation award based upon the examination 
report.  The restored compensation was made effective 
February 9, 1996, the date his request had been received at 
the RO.

In August 1996, the RO notified the veteran that the 
severance pay he had received from the Coast Guard when he 
was discharged on account of his right knee disability was 
required to be recouped in order for him to receive VA 
compensation benefits.  The August letter informed him that 
his VA compensation benefit payments would be reduced from 
$174.00 to $0.00 each month until the $4,321.00 total of his 
severance pay had been recouped.  


Due process considerations

The VA regulations regarding re-examinations and abandonment 
of a claim which are currently in force contain different 
provisions than those in force at the time when the veteran's 
compensation benefits were terminated.  Although it appears 
that the RO actually utilized the 1984 version of the 
pertinent regulations in reaching the decision that an 
earlier effective date for the reinstatement of the veteran's 
VA compensation benefits was not warranted, the RO did not 
provide the veteran with the substance of the 1984 
regulations, but provided the veteran with the current 
version in the September 1997 Statement of the Case. 

Governing regulation requires that the Statement of the Case 
must be complete enough to allow an appellant to present 
written and/or oral arguments before the Board of Veterans' 
Appeals (Board).  Toward this end, the Statement of the Case 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  
38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29(b).

The Board observes as well that the veteran has not been 
provided with the substance of the laws and regulations 
governing recoupment of disability severance pay, set forth 
at 10 U.S.C. § 1212(c); 38 C.F.R. § 3.700(3).  Because the 
veteran's arguments in support of his claim involve 
recoupment, and since the appeal must be remanded for the 
correction of the procedural flaw discussed above, the 
veteran should be fully informed as to the laws and 
regulations regarding this procedure at the same time.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should provide the veteran and his 
representative with a supplemental 
statement of the case which sets forth 
the governing laws and regulations 
regarding failure to report for a VA 
examination, abandonment of claims for VA 
benefits, and discontinuance of VA 
benefits, which were in effect in 1984.  
The veteran and his representative should 
be given the opportunity to respond with 
additional argument if they desire.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he so desires.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

